            Case 1:18-cv-01091-RP Document 116 Filed 12/05/19 Page 1 of 2



                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION

BAHIA AMAWI,                                                 §
                                                             §
                  Plaintiff,                                 §
                                                             §
v.                                                           §                       1:18-CV-1091-RP
                                                             §
PFLUGERVILLE INDEPENDENT                                     §
SCHOOL DISTRICT, et al.,                                     §                       Consolidated with:
                                                             §                       1:18-CV-1100-RP
                  Defendants.                                §

                                                       ORDER

         On April 25, 2019, the Court granted two motions for a preliminary injunction by Plaintiff

Bahia Amawi (“Amawi”) and Plaintiffs John Pluecker, Zachary Abdelhadi, Obinna Dennar, and

George Hale (collectively, “Plaintiffs”). (Dkt. 82). Soon after, Defendant Ken Paxton (“Paxton”)

filed a motion to stay the case pending appeal. (Dkt. 83). On the same day, Defendants Paxton, the

Board of Regents of the University of Houston System, and the Board of Regents of the Texas

A&M University System (collectively, “Defendants”) appealed this Court’s order on the preliminary

injunction motions. (Dkt. 84). This Court denied the motion to stay. (Dkt. 91). Several weeks later,

the Fifth Circuit granted Defendants’ motion to stay the injunction pending appeal. (Dkt. 102).

         Currently, there are two pending motions in this case: Amawi’s motion for permanent

injunction, (Dkt. 90), and Plaintiffs’ motion for declaratory judgment, (Dkt. 111).1 Both motions

pertain to the Court’s preliminary injunction order, which has been stayed by the Fifth Circuit. Thus,

there appears to be little this Court can do to move this case along pending the interlocutory appeal.




1 On November 6, 2019, Plaintiffs Zachary Abdelhadi, Obinna Dennar, George Hale, and John Pluecker filed a notice
of joinder in Amawi’s motion for permanent injunction. (Dkt. 114). Defendants Trustees of the Klein Independent
School District and Trustees of the Lewisville School District objected to the notice of joinder. (Dkt. 115). The notice of
joinder and the objections to it are pending.

                                                             1
          Case 1:18-cv-01091-RP Document 116 Filed 12/05/19 Page 2 of 2



Accordingly, in light of the Fifth Circuit’s stay of this Court’s preliminary injunction, the Court will

issue a sua sponte stay of the case.

        For these reasons and for the Court’s efficient administration of its docket, the Court

STAYS this case and suspends all deadlines and court settings pending a determination from the

Fifth Circuit.

        SIGNED on December 5, 2019.




                                                  _____________________________________
                                                  ROBERT PITMAN
                                                  UNITED STATES DISTRICT JUDGE




                                                    2
